Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant’s amendment filed on 2/28/2022.  Claims 1-3, 5-7, 9, 11-13, 15-17 and 19 have been amended. Claims 8, 10, 18 and 20 are cancelled. Claims 1-7, 9, 11-17 and 19 are pending. 
Allowable Subject Matter
Claims 1-7, 9, 11-17 and 19 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for prediction analysis in a computing environment. 

The examiner finds applicant’s claim amendment(s) submitted on 2/28/2022, to be patentable over the cited prior art of record of Seto (US Patent No. 9,870,294) and Bagrodia et al. (US Patent No. 7,774,440). The examiner agrees with applicant’s remarks submitted on 2/28/2022, that neither of the cited reference(s), alone or in combination, discloses applicant’s newly amended claim feature(s) of, “process the historical data through a machine learning algorithm that has been trained to identify correlations between the past events and the past outcome…generate a plurality of competing system models from the identified correlations, wherein: each competing system model is a representation of the complex system…each past event is represented in each competing system model by one or more individual model actors…and the parameters of at least one individual model actor in each competing system model differ from the parameters of all other individual model actors in all other competing system models…and retrieve the plurality of competing system models from the model engine…simultaneously run each of the plurality of competing system models to determine a set of causal relationships between the past events and the past outcome…and predict a future outcome of the complex system based on the model input using the causal relationships ....…”, in conjunction with the other independent claim limitation element(s) of applicant’s independent claims. As such the examiner finds applicant’s claims to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s newly amended title submitted on 2/28/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 2/28/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Binns; Justin Michael (US Patent No. 9,497,243), Dunn; Matthew (US Patent Publication No. 2021/0168161), Lospinoso; Josh (US Patent Publication No. 2014/0250052), Silverstein; Zachary A. (US Patent No. 11,055,119), Neil; Joshua Charles (US Patent No. 9,560.065), Dupont; Laurent (US Patent No. 8,887,286), Chakraborty; Sayan (US Patent Publication No. 2014/0245443) and Crabtree; Jason (US Patent Publication No. 2020/0004904).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497